EXHIBIT 10.4

KBR as Service Provider

TRANSITION SERVICES AGREEMENT

BETWEEN

HALLIBURTON ENERGY SERVICES, INC.

and

KBR, INC.

Dated November 20, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE I DEFINITIONS

   1

SECTION 1.1

  

Definitions

   1

ARTICLE II SERVICES

   2

SECTION 2.1

  

Services

   2

SECTION 2.2

  

Service Coordinators

   3

SECTION 2.3

  

Additional Services

   3

SECTION 2.4

  

Third Party Services

   3

SECTION 2.5

  

Standard of Performance; Limitation of Liability

   4

SECTION 2.6

  

Service Boundaries and Scope

   4

SECTION 2.7

  

Cooperation

   5

SECTION 2.8

  

Transitional Nature of Services; Changes

   5

ARTICLE III SERVICE CHARGES

   5

SECTION 3.1

  

Compensation

   5

SECTION 3.2

  

Performance under Ancillary Agreements

   6

ARTICLE IV PAYMENT

   6

SECTION 4.1

  

Payment

   6

SECTION 4.2

  

Payment Disputes

   7

SECTION 4.3

  

Error Correction

   7

SECTION 4.4

  

Taxes

   7

SECTION 4.5

  

Records; Audits

   7

ARTICLE V TERM

   8

SECTION 5.1

  

Term

   8

ARTICLE VI DISCONTINUATION OF SERVICES

   8

SECTION 6.1

  

Discontinuation of Services

   8

SECTION 6.2

  

Procedures Upon Discontinuation or Termination of Services

   9

ARTICLE VII DEFAULT

   9

SECTION 7.1

  

Termination for Default

   9

ARTICLE VIII INDEMNIFICATION

   9

SECTION 8.1

  

Personal Injury

   9

SECTION 8.2

  

Property Damage

   10

SECTION 8.3

  

Waiver of Consequential Damages

   10

SECTION 8.4

  

Services Received

   10

ARTICLE IX CONFIDENTIALITY

   11

SECTION 9.1

  

Confidentiality

   11

ARTICLE X FORCE MAJEURE

   11

SECTION 10.1

  

Performance Excused

   11

SECTION 10.2

  

Notice

   11

SECTION 10.3

  

Cooperation

   12

 

- i -



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS

   12

SECTION 11.1

  

Construction Rules

   12

SECTION 11.2

  

Notices

   12

SECTION 11.3

  

Assignment, Binding Effect

   12

SECTION 11.4

  

No Third Party Beneficiaries

   13

SECTION 11.5

  

Amendment

   13

SECTION 11.6

  

Waiver

   13

SECTION 11.7

  

Severability

   13

SECTION 11.8

  

Counterparts

   13

SECTION 11.9

  

Governing Law

   13

SECTION 11.10

  

Arbitration

   13

SECTION 11.11

  

Relationship of Parties

   14

SECTION 11.12

  

Further Assurances

   14

SECTION 11.13

  

Regulations

   14

SECTION 11.14

  

Survival

   14

SECTION 11.15

  

English Language Governs

   14

SECTION 11.16

  

Conflicting Agreements; Entire Agreement

   14

SECTION 11.17

  

Software License

   14

Exhibits:

Exhibit A: Software License Agreement

Schedules:

Schedule 1: Information Technology

Schedule 2: Accounting

 

- ii -



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (the “Agreement”) is entered into as of the
20th day of November, 2006 by and between Halliburton Energy Services, Inc., a
Delaware corporation (“HESI”), and KBR, Inc., a Delaware corporation (“KBR”).

WHEREAS, the Board of Directors of Halliburton Company (“Halliburton”) has
determined that it is in the best interests of Halliburton and its stockholders
to make an initial public offering (“IPO”) of shares of KBR common stock, par
value $0.001 per share;

WHEREAS, in order to effectuate the foregoing, Halliburton and KBR have entered
into a Master Separation Agreement, dated as of the date hereof (the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions thereof, for the Separation, the IPO, and the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the foregoing; and

WHEREAS, in order to ensure an orderly transition under the Separation Agreement
it will be necessary for KBR to provide to HESI and other members of the
Halliburton Group certain services described herein for a transitional period.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in this Article I or in the
Separation Agreement (as defined above):

“Additional Services” has the meaning given such term in Section 2.3.

“Agreement” has the meaning given such term in the Preamble.

“Distribution” means a tax-free distribution under Section 355 of the Internal
Revenue Code of 1986, as amended, or any corresponding provision of any
successor statute of all or any portion of the KBR Common Stock beneficially
owned by Halliburton to Halliburton stockholders by way of a dividend, exchange
or otherwise.

“Extension Period” has the meaning given such term in Section 2.3.

“Fee Memorandum” has the meaning given such term in Section 4.1.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Halliburton” has the meaning given such term in the Preamble.

“HESI” has the meaning given such term in the Preamble.

 

- 1 -



--------------------------------------------------------------------------------

“Initial Services” has the meaning given such term in Section 2.1.

“Invoice” has the meaning given such term in Section 4.1.

“KBR” has the meaning given such term in the Preamble.

“reasonable best efforts” means a party’s best efforts consistent with
reasonable commercial practice and without the incurrence of unreasonable
expense or hardship, or the requirement to engage in litigation.

“Separation Agreement” has the meaning given such term in the Recitals.

“Service Coordinator” has the meaning given such term in Section 2.2.

“Services” has the meaning given such term in Section 2.1.

“Tax” has the meaning given such term in Section 4.4.

ARTICLE II

SERVICES

SECTION 2.1 Services.

(a) Subject to the terms and conditions of this Agreement, KBR, acting through
its and/or its Affiliates and their respective employees, agents, contractors or
independent third parties, agrees to provide or cause to be provided to the
Halliburton Group the services set forth in Schedules 1-2 hereto (the “Initial
Services”, which together with any Additional Services provided pursuant to
Section 2.3 are collectively referred to herein as the “Services”).

(b) At all times during the performance of the Services, all Persons performing
such Services (including agents, temporary employees, independent third parties
and consultants) shall be construed as being independent from the Halliburton
Group and such Persons shall not be considered or deemed to be an employee of
any member of the Halliburton Group nor entitled to any employee benefits of
Halliburton as a result of this Agreement. HESI acknowledges and agrees that,
except as may be expressly set forth herein as a Service (including such agreed
Additional Services to be provided pursuant to Section 2.3 below) or otherwise
expressly set forth in the Separation Agreement, an Ancillary Agreement or other
binding definitive agreement, no member of the KBR Group shall be obligated to
provide, or cause to be provided, any service or goods to any member of the
Halliburton Group.

(c) KBR and members of the KBR Group shall not be required to perform Services
hereunder that conflict with or violate any applicable law, contract, license,
authorization, certification or permit. KBR will use reasonable best efforts to
secure all necessary consents and/or approvals of vendors, lessors and licensors
relating to the Services.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.2 Service Coordinators. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”). The initial Service Coordinators shall be the
Chief Accounting Officers (or their designated delegates) for each of
Halliburton and KBR. Unless HESI and KBR otherwise agree in writing, HESI and
KBR agree that all notices and communications relating to this Agreement other
than those day to day communications and billings relating to the actual
provision of the Services shall be directed to the Service Coordinators in
accordance with Section 11.2 hereof. The Service Coordinators shall meet as
expeditiously as possible to resolve any dispute hereunder; any dispute that is
not resolved by the Service Coordinators within forty-five (45) days shall be
resolved in accordance with the dispute resolution and arbitration procedures
set forth in Article VII of the Separation Agreement.

SECTION 2.3 Additional Services.

(a) From the date hereof until ninety (90) days following the IPO Closing Date
(the “Extension Period”), from time to time HESI may request additional Services
from KBR by providing written notice. The cost of such additional Services shall
be determined in accordance with the general principles described in
Section 3.1(a). Upon the mutual written agreement as to the nature, cost,
duration and scope of such additional Services, HESI and KBR shall supplement in
writing the Schedules hereto to include such additional Services (such agreed
services, the “Additional Services”).

(b) KBR shall be obligated to provide to HESI and the members of the Halliburton
Group any Additional Service inadvertently or unintentionally omitted from the
list of Initial Services that was provided by the KBR Group to the Halliburton
Group immediately prior to the IPO Closing Date or was included in the 2006
budget of Halliburton—KBR intercompany services. KBR, in its sole discretion,
may decline to provide any Additional Service requested by HESI which does not
meet the criteria of the preceding sentence.

SECTION 2.4 Third Party Services. KBR shall have the right to hire third party
subcontractors to provide all or part of any Services hereunder so long as such
subcontracting is consistent with past practices and the practice applied by KBR
generally from time to time within its own organization. If subcontracting for a
Service is not consistent with past practices and the practice applied by KBR
generally from time to time within its own organization, then KBR shall give
notice of its intent to subcontract such Service to HESI and HESI shall have
sixty (60) days to determine, in its sole discretion, whether to permit such
subcontracting or whether to cancel such Service in accordance with Article VI
hereof.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 2.5 Standard of Performance; Limitation of Liability.

(a) The Services to be provided hereunder shall be performed with the same
general degree of care, at the same general level and at the same general degree
of accuracy and responsiveness, as when performed within the KBR organization
prior to the date of this Agreement. It is understood and agreed that KBR is not
a professional provider of the types of services included in the Services and
that KBR personnel performing Services have other responsibilities, and will not
be dedicated full-time to performing Services.

(b) In the event KBR or any member of the KBR Group fail to provide, or cause to
be provided, the Services in accordance herewith, the sole and exclusive remedy
of HESI shall be to, at HESI’s sole discretion, within ninety (90) days from the
date that KBR fails to provide such Service either (i) have the Service
reperformed, or (ii) not pay for such Service, or if payment has already been
made, receive a refund of the payment made for such defective service; provided
that in the event KBR defaults in the manner described in Section 7.1(ii) or
(iii), HESI shall have the further rights set forth in Section 7.1.

(c) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.5, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, IMPLIED OR EXPRESSED, ARE MADE BY KBR OR ANY MEMBER OF
THE KBR GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT AND ALL SUCH
REPRESENTATIONS OR WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. HESI HEREBY
EXPRESSLY WAIVES ANY RIGHT HESI OR ANY MEMBER OF THE HALLIBURTON GROUP MAY
OTHERWISE HAVE FOR ANY LOSSES, TO ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY
OTHER REMEDY AVAILABLE IN CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF ANY
NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR
BREACH BY KBR OR ANY MEMBER OF THE KBR GROUP UNDER OR RELATING TO THIS
AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR
ACTIVE OR PASSIVE) OF KBR OR ANY MEMBER OF THE KBR GROUP OR ANY THIRD PARTY
SERVICE PROVIDER AND WHETHER DAMAGES ARE ASSERTED IN CONTRACT OR TORT, UNDER
FEDERAL, STATE OR NON U.S. LAWS OR OTHER STATUTE OR OTHERWISE; PROVIDED,
HOWEVER, THAT THE FOREGOING WAIVER SHALL NOT EXTEND TO COVER, AND KBR SHALL BE
RESPONSIBLE FOR, SUCH LOSSES CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF KBR, ANY MEMBER OF THE KBR GROUP OR ANY THIRD PARTY SERVICE
PROVIDER.

SECTION 2.6 Service Boundaries and Scope. Except as provided in a Schedule for a
specific Service: (a) KBR shall be required to provide, or cause to be provided,
the Services only at the locations such Services are being provided by any
member of the KBR Group for any member of the Halliburton Group immediately
prior to the IPO Closing Date; and (b) the Services shall be available only for
purposes of conducting the business of the Halliburton Group substantially in
the manner it was conducted immediately prior to the IPO

 

- 4 -



--------------------------------------------------------------------------------

Closing Date. Except as provided in a Schedule for a specific Service, in
providing, or causing to be provided, the Services, KBR shall not be obligated
to: (i) maintain the employment of any specific employee or hire additional
employees; (ii) purchase, lease or license any additional equipment (including,
without limitation, computer equipment, software, furniture, furnishings,
fixtures, machinery, vehicles, tools and other tangible personal property) that
it would not acquire in the ordinary course of business; (iii) make
modifications to its existing systems; or (iv) pay any costs related to the
transfer or conversion of data of any member of the Halliburton Group.

SECTION 2.7 Cooperation. HESI and KBR shall cooperate with one another and shall
provide such further assistance as the other party may reasonably request in
connection with the provision of Services hereunder.

SECTION 2.8 Transitional Nature of Services; Changes. The parties acknowledge
the transitional nature of the Services and that KBR may make changes from time
to time in the manner of performing the Services if KBR is making similar
changes in performing similar services for members of its own Group and if KBR
furnishes to HESI substantially the same notice KBR shall provide members of its
own Group respecting such changes.

ARTICLE III

SERVICE CHARGES

SECTION 3.1 Compensation.

(a) General Principles Relating to Charges for Services. Subject to the specific
terms of this Agreement, the Services will be charged and paid for on the same
general basis as has been heretofore in effect, with the intent that such
charges shall approximate the fully allocated direct and indirect costs of
providing and discontinuing the Services, but without any element of profit. It
is the further intent of the parties that the fully allocated direct and
indirect costs incurred by KBR and its subsidiaries in providing Services under
this Agreement will be charged on a basis that allocates such costs on a fair
and nondiscriminatory basis. The parties shall use good faith efforts to discuss
any situation in which the actual charge for a Service is expected significantly
to exceed the estimated charge set forth on a Schedule for a particular Service;
provided, however, that charges incurred in excess of any such estimate shall
not justify ceasing the provision of, or payment for, Services under this
Agreement.

(b) Service Fees. In consideration for the provision of a Service, each member
of the Halliburton Group receiving Services shall pay to KBR or the member of
the KBR Group providing such Services, as applicable, either (i) a mutually
agreed fixed fee for such Service or (ii) a reimbursement for all reasonable,
out-of-pocket cash costs that are incurred to provide such Service, including,
as applicable, one-time set-up costs for Services. The Service fees in effect
from the date hereof until December 31, 2006 are set forth on the attached
Schedules. The Service fees to be charged for each succeeding calendar year
shall be determined annually in connection with the KBR and Halliburton annual
planning process or otherwise as the parties may agree. From time to time, the

 

- 5 -



--------------------------------------------------------------------------------

Service Coordinators may, in accordance with the general principles described in
Section 3.1(a), agree in writing to update, modify or amend any Service fee set
forth on a Schedule or agreed in connection with the annual planning process or
otherwise by the parties. The Service Coordinators may agree on any such update,
modification or amendment for any reason, including, but not limited to, error
in the Schedule or incorrect estimates, rates, fees or prices in the underlying
budget data from which the Service fee was derived.

SECTION 3.2 Performance under Ancillary Agreements. Notwithstanding anything to
the contrary contained herein, HESI shall not be charged under this Agreement
for any services that are specifically required to be performed under the
Separation Agreement or any other Ancillary Agreement and any such other
services shall be performed and charged for in accordance with the terms of the
Separation Agreement or such other Ancillary Agreement.

ARTICLE IV

PAYMENT

SECTION 4.1 Payment.

(a) Prior to the Distribution and unless otherwise agreed by the mutual
agreement of the Service Coordinators with respect to a particular Service,
charges for Services shall be paid at the end of each month by intercompany
account transfer, consistent with the parties’ standard intercompany account
settlement prior to the date of this Agreement. On or before the end of each
month, KBR shall deliver to the HESI Service Coordinator and such other persons
as he may from time to time designate a memorandum setting forth in reasonable
detail for the period covered: (i) the invoice amount for the Services rendered,
(ii) the basis for the calculation of the costs, and (iii) such additional
information as HESI may reasonably request (the “Fee Memorandum”). Adjustment
credits or debits, if any, shall be shown on, and settled concurrently with, the
Fee Memorandum next succeeding the Fee Memorandum for which the adjustment is
made. Interest will accrue on any unpaid Fee Memorandum amounts at the rate of
interest then in effect between HESI and KBR Holdings, LLC for outstanding
intercompany account balances, until such amounts, together with all accrued and
unpaid interest thereon, are paid in full.

(b) After a Distribution, if any, or upon such time as the parties agree to
cease the settlement of amounts due hereunder through intercompany account
settlement, KBR shall deliver to HESI, on or before the end of each month,
addressed to the attention of the Halliburton Chief Accounting Officer or such
other person as HESI may designate in writing, an invoice containing all the
information contained in the Fee Memorandum (the “Invoice”). Absent manifest
error in the calculations contained in an Invoice (if there is manifest error,
HESI will correct such error and show such recalculation), HESI shall wire
transfer to the account of KBR, within fifteen (15) days after the date of the
Invoice, the invoiced amount in full in accordance with written wiring
instructions previously provided by KBR. Adjustment credits or debits shall be
shown on, and settled concurrently with, the Invoice next succeeding the Invoice
for which the adjustment is made. Interest will accrue on any unpaid Invoice
amounts at the rate of LIBOR plus

 

- 6 -



--------------------------------------------------------------------------------

2.0%, until such amounts, together with all accrued and unpaid interest thereon,
are paid in full.

(c) All timely payments under this Agreement shall be made without early payment
discount. Any preexisting obligation to make payment for Services provided
hereunder shall survive the termination of this Agreement.

SECTION 4.2 Payment Disputes. HESI may object to any amounts for any Service at
any time before, at the time of or after payment is made, provided such
objection is made in writing to KBR within ninety (90) days following the date
of the disputed Fee Memorandum or Invoice, as applicable. HESI must timely pay
the disputed items in full pending resolution of the dispute. Payment of any
amount shall not constitute approval thereof. The Service Coordinators shall
meet as expeditiously as possible to resolve any dispute. Any dispute that is
not resolved by the Service Coordinators within forty-five (45) days shall be
resolved in accordance with the dispute resolution and arbitration procedures
set forth in Article VII of the Separation Agreement. Neither party (or any
member of its respective Group) shall have a right of set-off against the other
party (or any member of its respective Group) for billed amounts hereunder. Upon
written request, KBR will provide to HESI reasonable detail and support
documentation to permit HESI to verify the accuracy of a Fee Memorandum or
Invoice, as applicable. Certain Services are subject to true-up as set forth in
the attached Schedules. In addition, from time to time, the Service
Coordinators, by mutual agreement, may conduct a true-up process to adjust other
Service charges based on a reconciliation of budgeted usage and costs with the
parties’ actual experience.

SECTION 4.3 Error Correction. KBR shall make adjustments to charges as required
to reflect the discovery of errors or omissions in charges. Services under this
Agreement and charges therefor shall be subject to audit in accordance with
Section 4.5 hereof.

SECTION 4.4 Taxes. Any transfer taxes, excises, fees or other charges
(including, without limitation, value added, sales, use, or receipts taxes, but
not including a tax on or measured by the income, net or gross revenues,
business activity, or capital of a member of the KBR Group), or any increase
therein, now or hereafter imposed directly or indirectly by law upon any fees
paid hereunder for Services, which a member of the KBR Group is required to pay
or incur in connection with the provision of Services hereunder (“Tax”), shall
be passed on to HESI as an explicit surcharge and shall be paid by HESI in
addition to any Service fee payment, whether included in the applicable Service
fee payment, or added retroactively. If HESI submits to KBR a timely and valid
resale or other exemption certificate acceptable to KBR and sufficient to
support the exemption from Tax, then such Tax will not be added to the Service
fee payable pursuant to Article III; provided, however, if a member of the KBR
Group is ever required to pay such Tax, HESI will promptly reimburse KBR for
such Tax, including any interest, penalties, and attorney’s fees related
thereto. The parties will cooperate to minimize the imposition of any Taxes.

SECTION 4.5 Records; Audits.

(a) KBR shall maintain true and correct records of all receipts, invoices,
reports and such other documents relating to the Services rendered hereunder in

 

- 7 -



--------------------------------------------------------------------------------

accordance with its standard accounting practices and procedures, consistently
applied. Without limiting the generality of the foregoing, KBR’s accounting
records shall be maintained in sufficient detail to enable an auditor to verify
the accuracy, completeness and appropriateness of the charges for the Services
hereunder. KBR shall retain such accounting records and make them available to
Halliburton’s auditors for a period of not less than six (6) years from the
close of each fiscal year of KBR; provided, however, that KBR may, at its
option, transfer such accounting records to HESI upon termination of this
Agreement.

(b) Upon written request, HESI and its duly authorized representatives shall
have access during customary business hours to the accounting records and other
documents maintained by the KBR Group that relate to this Agreement and shall
have the right to audit such records; provided, however, that the same period
cannot be re-audited. Any dispute arising out of an audit that is not resolved
by the mutual agreement of the Service Coordinators shall be resolved in
accordance with the dispute resolution and arbitration procedures set forth in
Article VII of the Separation Agreement.

ARTICLE V

TERM

SECTION 5.1 Term. HESI shall undertake to provide to itself and members of the
Halliburton Group, and to terminate as soon as reasonably practicable in
accordance with Article VI, the Services provided to HESI or any member of the
Halliburton Group hereunder. Except as otherwise expressly agreed or unless
sooner terminated, this Agreement shall continue in full force and effect
between the parties for so long as any Service set forth in any Schedule hereto
is being provided to HESI or any member of the Halliburton Group and this
Agreement shall terminate upon the cessation of all Services provided hereunder.
Notwithstanding the foregoing, each Service shall be provided until the date set
forth in the relevant Schedule for such Service, unless such Service is
terminated prior to such date by HESI pursuant to Article VI or by mutual
agreement of the parties.

ARTICLE VI

DISCONTINUATION OF SERVICES

SECTION 6.1 Discontinuation of Services. After the date hereof, HESI may,
without cause and in accordance with the terms and conditions hereunder, request
the discontinuation of one or more specific Services or all of the Services
provided thereunder by giving KBR at least thirty (30) days prior written
notice; provided, however, that (i) HESI shall be liable to KBR for all costs
and expenses KBR or any member of the KBR Group remains obligated to pay in
connection with, and attributable to, the provision of the discontinued Service
or Services and (ii) KBR shall use reasonable best efforts to minimize all such
costs and expenses. HESI may request partial discontinuation of a Service and
KBR shall use reasonable best efforts to accommodate such request. In such case,
by mutual agreement, the parties may agree to partial discontinuation of a
Service and a corresponding reduction in consideration payable therefor pursuant
to Article III. The parties shall cooperate as reasonably required to effectuate
an orderly and systematic transfer to the Halliburton Group of all of the duties
and

 

- 8 -



--------------------------------------------------------------------------------

obligations previously performed by KBR or a member of the KBR Group under this
Agreement.

SECTION 6.2 Procedures Upon Discontinuation or Termination of Services. Upon the
discontinuation or termination of a Service hereunder, this Agreement shall be
of no further force and effect with respect to such Service, except as to
obligations accrued prior to the date of discontinuation or termination;
provided, however, that Article I, Article VIII and Article IX of this Agreement
shall survive such discontinuation or termination. Each party and the applicable
member(s) of its respective Group shall, within sixty (60) days after
discontinuation or termination of a Service, to the extent reasonably
practicable, deliver to the other party and the applicable member(s) of its
respective Group all property in its possession, including but not limited to
(i) originals of all books, records, contracts, receipts for deposits and all
other papers or documents in its possession which pertain exclusively to the
business of the other party and relate to such Service, and (ii) copies of
books, records, contracts, receipts for deposits and all other papers or
documents maintained by the other party and which pertain in part, to the
business of the other party and relate to such Service; provided that a party
may retain archival copies of material provided to the other party pursuant to
this Section 6.2.

ARTICLE VII

DEFAULT

SECTION 7.1 Termination for Default. In the event (i) of a failure of HESI to
pay for Services in accordance with the terms of this Agreement, (ii) of a
failure of KBR to perform, or cause to be performed, the Services in accordance
with the terms of this Agreement which failure results or could reasonably
result in a material adverse impact on the business, operations or financial
results of the Halliburton Group taken as a whole, or (iii) any party shall
default, in any material respect, in the due performance or observance by it of
any of the other terms, covenants or agreements contained in this Agreement,
then the non-defaulting party shall have the right, at its sole discretion, to
immediately terminate this Agreement if the defaulting party has (A) failed to
cure the default within thirty (30) days of receipt of the written notice of
such default or, (B) if such default is not reasonably susceptible to cure
within a 30-day period, failed to take action within thirty (30) days of receipt
of the written notice of default reasonably designed to cure such default as
soon as is reasonably practicable. HESI’s right to terminate this Agreement set
forth in (ii) and (iii) above and the rights set forth in Section 2.5 shall
constitute HESI’s sole and exclusive rights and remedies for a breach by KBR
hereunder (including without limitation any breach caused by an Affiliate of KBR
or other third party providing a Service hereunder).

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Personal Injury. EACH PARTY (AS AN INDEMNIFYING PARTY) SHALL ASSUME
ALL LIABILITY FOR AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD THE OTHER PARTY,
ITS AFFILIATES AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS
(ALL AS INDEMNIFIED PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL LOSSES IN
CONNECTION HEREWITH IN RESPECT OF INJURY TO OR DEATH OR SICKNESS

 

- 9 -



--------------------------------------------------------------------------------

OF ANY EMPLOYEE, AGENT OR REPRESENTATIVE OF THE INDEMNIFYING PARTY, ITS
AFFILIATES OR THEIR CONTRACTORS OR SUBCONTRACTORS OF ANY TIER, HOWSOEVER ARISING
AND WHETHER OR NOT CAUSED BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT
OR ACTIVE OR PASSIVE) OF THE INDEMNIFIED PARTIES, EXCEPT TO THE EXTENT SUCH LOSS
IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY.

SECTION 8.2 Property Damage. EACH PARTY (AS AN INDEMNIFYING PARTY) SHALL ASSUME
ALL LIABILITY FOR AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD THE OTHER PARTY,
ITS AFFILIATES AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS
(ALL AS INDEMNIFIED PARTIES) HARMLESS FROM AND AGAINST ALL LOSSES IN CONNECTION
HEREWITH IN RESPECT OF LOSS OF OR DAMAGE TO SUCH INDEMNIFYING PARTY’S PROPERTY,
OR PROPERTY OF ITS AFFILIATES, THEIR CONTRACTORS OR SUBCONTRACTORS OF ANY TIER
OR THEIR RESPECTIVE EMPLOYEES, AGENT OR REPRESENTATIVE, HOWSOEVER ARISING AND
WHETHER OR NOT CAUSED BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR
ACTIVE OR PASSIVE) OF THE INDEMNIFIED PARTIES, EXCEPT TO THE EXTENT SUCH LOSS IS
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY.

SECTION 8.3 Waiver of Consequential Damages. Neither party shall be liable under
this Agreement for any consequential, special, incidental, punitive or exemplary
damages under any theory, arising out of activities or obligations under or
related to this Agreement, regardless of the acts, omissions, negligence or
fault of any person.

SECTION 8.4 Services Received. HESI hereby acknowledges and agrees that:

(a) the Services to be provided hereunder are subject to and limited by the
provisions of Section 2.5—Standard of Performance; Limitation of Liability,
Section 7.1 - Termination for Default and the other provisions hereof, including
without limitation, the limitation of remedies available to HESI which restricts
available remedies resulting from a Service not provided in accordance with the
terms hereof to either non-payment or reperformance of such defective Service
and, in certain limited circumstances, the right to terminate this Agreement;

(b) the Services are being provided solely to facilitate the transition of KBR
to a separate company as a result of the IPO, and KBR and its Affiliates do not
provide any such Services to non-Affiliates;

(c) it is not the intent of KBR and the other members of the KBR Group to
render, nor of HESI and the other members of the Halliburton Group to receive
from KBR and the other members of the KBR Group, professional advice or
opinions, whether with regard to tax, legal, treasury, finance, employment or
other business and financial matters, or technical advice, whether with regard
to information technology or other matters; HESI shall not rely on, or construe,
any Service rendered by or on behalf of KBR as such professional advice or
opinions or technical advice; and HESI shall seek all

 

- 10 -



--------------------------------------------------------------------------------

third party professional advice and opinions or technical advice as it may
desire or need, and in any event HESI shall be responsible for and assume all
risks associated with the Services, except to the limited extent set forth in
Sections 2.5 and 7.1;

(d) with respect to any software or documentation within the Services, HESI
shall use such software and documentation internally and for their intended
purpose only, shall not distribute, publish, transfer, sublicense or in any
manner make such software or documentation available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such software; and

(e) a material inducement to KBR’s agreement to provide the Services is the
limitation of liability set forth herein and the release and indemnity provided
by HESI herein

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN AND THE INDEMNITIES SET FORTH IN SECTION 8.1 AND SECTION 8.2 HEREOF, HESI
SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE, DEFEND, INDEMNIFY AND
HOLD KBR, ANY MEMBER OF THE KBR GROUP AND THEIR RESPECTIVE EMPLOYEES, OFFICERS,
DIRECTORS AND AGENTS (ALL AS INDEMNIFIED PARTIES) FREE AND HARMLESS FROM AND
AGAINST ALL LOSSES RESULTING FROM, ARISING UNDER OR RELATED TO THE SERVICES,
HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE NEGLIGENCE OF KBR, ANY MEMBER
OF THE KBR GROUP OR ANY THIRD PARTY SERVICE PROVIDER, OTHER THAN THOSE LOSSES
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF KBR, ANY MEMBER OF THE
KBR GROUP OR ANY THIRD PARTY SERVICE PROVIDER.

ARTICLE IX

CONFIDENTIALITY

SECTION 9.1 Confidentiality. KBR and HESI each acknowledge and agree that the
terms of Section 8.11—Confidentiality of the Separation Agreement shall apply to
information, documents, plans and other data made available or disclosed by one
party to the other in connection with this Agreement.

ARTICLE X

FORCE MAJEURE

SECTION 10.1 Performance Excused. Continued performance of a Service may be
suspended immediately to the extent caused by any event or condition beyond the
reasonable control of the party suspending such performance including acts of
God, fire, labor or trade disturbance, war, terrorism, civil commotion,
compliance in good faith with any Law, unavailability of materials, unusually
bad weather or other event or condition whether similar or dissimilar to the
foregoing (a “Force Majeure Event”).

SECTION 10.2 Notice. The party claiming suspension due to a Force Majeure Event
will give prompt notice to the other of the occurrence of the Force Majeure
Event giving rise to the suspension and of its nature and anticipated duration.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 10.3 Cooperation. Upon the occurrence of a Force Majeure Event, the
parties shall cooperate with each other to find alternative means and methods
for the provision of the suspended Service.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Construction Rules. The article and section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. As used in this Agreement,
unless otherwise provided to the contrary, (i) all references to days or months
shall be deemed references to calendar days or months and (ii) any reference to
a “Section,” “Article,” “Exhibit” or “Schedule” shall be deemed to refer to a
section or article of this Agreement or an exhibit or a schedule to this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless otherwise specifically
provided for herein, the term “or” shall not be deemed to be exclusive.

SECTION 11.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (i) a transmitter’s confirmation of a
receipt of a facsimile transmission, (ii) confirmed delivery of a standard
overnight courier or when delivered by hand or (iii) the expiration of five
business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

If to HESI, to:

Halliburton Energy Services, Inc.

Attention: Mark McCollum

10200 Bellaire Blvd

Houston, Texas 77072-5206

Facsimile: (281) 575-5589

If to KBR, to:

KBR, Inc.

Attention: Chief Accounting Officer and General Counsel

601 Jefferson Street, Suite 3400 Houston, Texas 77002

Facsimile: (713) 753-5200

SECTION 11.3 Assignment, Binding Effect. Neither this Agreement nor any of the
rights, benefits or obligations hereunder may be assigned or delegated by KBR or
HESI (whether by operation of law or otherwise) without the prior written
consent of the other party; provided however that the foregoing shall in no way
restrict the performance of a Service by an Affiliate of KBR or a third party as
otherwise allowed hereunder.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 11.4 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than HESI,
members of the Halliburton Group, KBR and any member of the KBR Group providing
Services hereunder or their respective successors or permitted assigns) any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, and no Person (except as so specified) shall be deemed
a third-party beneficiary under or by reason of this Agreement.

SECTION 11.5 Amendment. No amendments, additions to, alterations, modifications
or waivers of all or any part of this Agreement shall be of any effect, whether
by course of dealing or otherwise, unless explicitly set forth in writing and
executed by both parties hereto. If the provisions of this Agreement and the
provisions of any purchase order or order acknowledgment written in connection
with this Agreement conflict, the provisions of this Agreement shall prevail.

SECTION 11.6 Waiver. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. The failure of any party to require performance of any
provision of this Agreement shall not affect any parties right to full
performance thereof at any time thereafter. Unless otherwise specified herein,
the rights and remedies provided in this Agreement are cumulative and the
exercise of any one right or remedy by any party shall not preclude or waive its
right to exercise any or all other rights or remedies.

SECTION 11.7 Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared judicially
to be invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding the remainder of this Agreement, it being the intent and
agreement of KBR and HESI that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable while preserving the original intent and economic balance of the
parties as reflected in the severed provision or, if such modification is not
possible, by substituting therefor another provision that is legal and
enforceable and that achieves the same economic objective.

SECTION 11.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement binding on KBR and HESI.

SECTION 11.9 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without giving effect to
the conflicts of law principles thereof except to the extent that, pursuant to
the applicable Laws of the location in which any Service is performed, the local
laws of such location are mandatorily applicable thereto, in which case, and to
such extent, the laws of such location shall apply.

SECTION 11.10 Arbitration. All disputes and controversies which may arise out of
or in connection with this Agreement and are not resolved through good faith
negotiation shall be settled by binding arbitration in accordance with the
provisions of Article VII of the Separation Agreement.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 11.11 Relationship of Parties. This Agreement does not create a
fiduciary relationship, partnership, joint venture or relationship of trust or
agency between the parties.

SECTION 11.12 Further Assurances. From time to time, each party agrees to
execute and deliver such additional documents, and will provide such additional
information and assistance as any party may reasonably require to carry out the
terms of this Agreement.

SECTION 11.13 Regulations. All employees of KBR and its Affiliates shall, when
on the property of HESI and members of the Halliburton Group, conform to the
rules and regulations of Halliburton concerning safety, health and security
which are made known to such employees in advance in writing.

SECTION 11.14 Survival. The parties agree that Articles I, VIII and IX will
survive the termination of this Agreement and that any such termination shall
not affect any obligation for the payment of Services rendered prior to
termination.

SECTION 11.15 English Language Governs. This Agreement is entered into in the
English language. In the event of any dispute concerning the construction or
meaning of this Agreement, reference shall be made only to the Agreement as
written in English, and not to any translation into any other language.

SECTION 11.16 Conflicting Agreements; Entire Agreement. This Agreement and the
exhibits and schedules referenced or attached hereto constitute the entire
agreement of the parties with respect to the transition services to be provided
by KBR in connection with the separation of KBR and Halliburton, and supersedes
all prior written and oral agreements and all contemporaneous oral agreements
and understandings between the parties with respect to such services. In the
event of any conflict between the provisions of this Agreement and the Master
Separation Agreement or any Ancillary Agreement, the provisions of this
Agreement shall control.

SECTION 11.17 Software License. Concurrent with the execution and delivery of
this Agreement, the parties shall enter into the License Agreement attached as
Exhibit A hereto related to certain software applications. The License Agreement
may be amended from time to time by mutual agreement of the parties as other
proprietary KBR Group software applications currently used by the Halliburton
Group are identified.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
20th day of November, 2006.

 

HALLIBURTON ENERGY SERVICES, INC. By:   /s/ C. Christopher Gaut Name:   C.
Christopher Gaut Title:   Executive Vice President and Chief Financial Officer
KBR, INC. By:   /s/ William P. Utt Name:   William P. Utt Title:   President &
CEO

 

- 15 -